Case 5:18-cv-00565-JSM-PRL Document 15 Filed 01/30/19 Page 1 of 8 PageID 89



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

GRANT FEISS,

       Plaintiff,

v.                                                      Case No: 5:18-cv-565-Oc-30PRL

KLEIN & KLEIN, LLC,

       Defendant.


                                        ORDER

       Grant Feiss received a debt collection letter from Klein & Klein, LLC (“Klein”)

related to allegedly unpaid property owner assessments. Feiss is now suing, alleging the

letter violates the Fair Debt Collection Practices Act (“FDCPA”) because it does not

include all the disclosures required by 15 U.S.C. § 1692g(a). Klein argues the letter

contains all the required disclosures and moves the Court to dismiss the lawsuit. Because

the Court concludes parts of Klein’s letter could be misleading to the least sophisticated

consumer, Klein’s motion will be granted in part and denied in part.

                                         FACTS

       On April 19, 2018, Klein sent a letter to Feiss in an attempt to collect a debt. The

letter included the following notice:
Case 5:18-cv-00565-JSM-PRL Document 15 Filed 01/30/19 Page 2 of 8 PageID 90



Feiss claims this notice violates the FDCPA because it does not containethe disclosures

required by § 1692g(a)(3)–(4).

       Based on this claim, Feiss sued Klein in the Ocala Division of the Middle District

of Florida. Klein has now moved to dismiss.

                         MOTION TO DISMISS STANDARD

       Federal Rule of Civil Procedure 12(b)(6) allows a complaint to be dismissed for

failure to state a claim on which relief can be granted. When reviewing a motion to dismiss,

courts must limit their consideration to the well-pleaded allegations, documents central to

or referred to in the complaint, and matters judicially noticed. See La Grasta v. First Union

Securities, Inc., 358 F.3d 840, 845 (11th Cir. 2004) (internal citations omitted); Day v.

Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). Courts must accept all factual allegations as

true and view the facts in a light most favorable to the plaintiff. See Erickson v. Pardus,

551 U.S. 89, 93–94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081 (2007).

       Legal conclusions, however, “are not entitled to the assumption of truth.” Ashcroft

v. Iqbal, 556 U.S. 662, 664 (2009). In fact, “conclusory allegations, unwarranted factual

deductions or legal conclusions masquerading as facts will not prevent dismissal.” Davila

v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). To survive a motion to

dismiss, a complaint must instead contain sufficient factual matter, accepted as true, to

“state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal

quotation marks and citations omitted). This plausibility standard is met when the plaintiff

pleads enough factual content to allow the court “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (internal citations omitted).


                                              2
Case 5:18-cv-00565-JSM-PRL Document 15 Filed 01/30/19 Page 3 of 8 PageID 91



                                         DISCUSSION

       The parties dispute whether the notice in Klein’s letter violates the FDCPA by

omitting information required by 15 U.S.C. § 1692(g)(a)(3)–(4). 1 Section 1692g(a)

requires debt collectors to provide certain information within five days of its initial

communication to a consumer.2 “The absence of one or more of the statutory requirements

[under § 1692g(a)] is actionable … if the variance is one that would tend to mislead the

least sophisticated consumer.” Caceres v. McCalla Raymer, LLC, 755 F.3d 1299, 1303

(11th Cir. 2014) (citing Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985)).

“The least sophisticated consumer ‘possess[es] a rudimentary amount of information about

the world and a willingness to read a collection notice with some care.’” Leonard v.

Zwicker & Assocs., P.C., 713 F. App'x 879, 882 (11th Cir. 2017) (quoting LeBlanc v.

Unifund CCR Partners, 601 F.3d 1185, 1193–94 (11th Cir. 2010)); Bishop v. Ross Earle

& Bonan, P.A., 817 F.3d 1268, 1274 (11th Cir. 2016) (explaining the purpose of the least

sophisticated consumer standard is “to ensure that the FDCPA protects all consumers, the

gullible as well as the shrewd.”)




1
 Klein also argues the case was brought in the wrong venue and should be transferred to the Ocala
Division of the Middle District of Florida. Klein is mistaken. Feiss filed this case in the Ocala
Division and it is currently proceeding in the Ocala Division despite the presiding judge being
physically located in Tampa. So the Court rejects this argument without further discussion.
2
  Although not raised in the Klein’s Motion, the Court notes that the Amended Complaint does
not allege that the letter at issue was an initial communication that required the § 1692g(a) notice.
In fact, the Amended Complaint alleges that Klein began debt collection efforts on a date wholly
unknown to Feiss. (Doc. 4, ¶ 15). Feiss should consider whether the allegations in the Amended
Complaint are sufficient to state a claim for a violation of § 1692g(a).



                                                 3
Case 5:18-cv-00565-JSM-PRL Document 15 Filed 01/30/19 Page 4 of 8 PageID 92



       Under this standard, there is no requirement that a debt collector quote § 1692g(a)

verbatim if the least sophisticated consumer would not be misled. “Generally, the question

of whether the least sophisticated consumer would be confused or misled by a debt

collector’s communication is one for the jury. However, the question of whether a plaintiff

has alleged sufficient facts to state a claim under § 1692g is a legal question for the court.”

Id. (citing Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291, 1307 (11th Cir. 2015)).

       Here, Feiss alleges Klein’s letter violated two provisions of § 1692g(a) in three

ways. For ease, the Court has placed the § 1692g(a) section beside the language at issue in

Klein’s letter, and emphasized the portion that Feiss claims is missing or deficient:

                        Notice Required by                    Debt Collection Language
                        FDCPA § 1692g(a)                           Used by Klein
             § 1692g(a)(3): “a statement that unless
             the consumer, within thirty days after         “Unless you notify this office
 Alleged     receipt of the notice, disputes the            within 30 days thereof, this
 Violation 1 validity of the debt, or any portion           office will assume this debt is
             thereof, the debt will be assumed to be        valid.”
             valid by the debt collector”
             § 1692g(a)(3): “a statement that unless
             the consumer, within thirty days after         “Unless you notify this office
 Alleged     receipt of the notice, disputes the            within 30 days thereof, this
 Violation 2 validity of the debt, or any portion           office will assume this debt is
             thereof, the debt will be assumed to be        valid.”
             valid by the debt collector”
             § 1692g(a)(4): “a statement that if the
             consumer notifies the debt collector in        “If you notify this office in
             writing within the thirty-day period           writing within 30 days after
             that the debt, or any portion thereof,         receiving this notice, this office
 Alleged     is disputed, the debt collector will           will obtain verification of the
 Violation 3 obtain verification of the debt or a copy      debt or obtain a copy of a
             of a judgment against the consumer and         judgment and mail you a copy
             a copy of such verification or judgment        of such judgment or
             will be mailed to the consumer by the          verification.”
             debt collector



                                              4
Case 5:18-cv-00565-JSM-PRL Document 15 Filed 01/30/19 Page 5 of 8 PageID 93



(Docs. 4, 12). The Court will explain below why Feiss fails to state a claim on the first and

third alleged violations, and then will explain why Feiss has stated a claim for the second

alleged violation.

A. First and Third Alleged Violations Fail to State a Claim

       In the first and third alleged violations, Feiss argues the notice is deficient because

it does not include the word “dispute.” According to Feiss, Klein’s notice fails to notify the

least sophisticated consumer that the debt must be disputed for the applicable rights to

apply. Klein, though, argues the notice conveys all the necessary information to even the

least sophisticated consumer. The Court agrees with Klein.

       Implicit in the notice’s language is that Feiss should contact Klein if he disputes the

debt. See Caceres, 755 F.3d at 1304 (explaining that a notice was not misleading when the

same implication arises from the actual language used compared to the language in §

1692g(a)). First, the implication in § 1692g(a)(3) for Feiss’s first alleged violation is that

the debt collector can presume a debt to be valid unless a debtor disputes the validity of the

debt. Klein’s notice provides that same implication when it states, “Unless you notify this

office within 30 days thereof, this office will assume this debt is valid.” Under that

language, the only reason for Feiss to contact Klein would be if he did not want Klein to

assume the debt is valid, which is another way of saying he disputes the debt’s validity.

       The same is true of the third alleged violation. The implication from § 1692g(a)(4)

is that the debt collector will obtain verification of the debt or copy of the judgment if the

debtor disputes the debt in writing. Klein’s notice has the same implication when it states,

“If you notify this office in writing within 30 days after receiving this notice, this office


                                              5
Case 5:18-cv-00565-JSM-PRL Document 15 Filed 01/30/19 Page 6 of 8 PageID 94



will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of

such judgment or verification.” Under that language, the only reason Feiss would request

verification of the debt is if he disputes the debt’s validity.

       Although the Eleventh Circuit has not directly addressed this issue, the Court’s

ruling is informed by the Seventh Circuit’s decision in Gruber v. Creditors' Prot. Serv.,

Inc., 742 F.3d 271 (7th Cir. 2014). In Gruber, the Seventh Circuit considered language

nearly identical to that used by Klein. As the Gruber court explained:

       Plaintiffs' core argument is that because the second sentence of the
       defendants' letters omits the phrase “that the debt, or any portion thereof, is
       disputed,” it creates the risk that an unsophisticated consumer who may wish
       to exercise his rights would fail to properly do so. … The problem for the
       plaintiffs is that “the consumer can, without giving a reason, require that the
       debt collector verify the existence of the debt before making further efforts
       to collect it.” In other words, a request to verify the existence of a debt
       constitutes a “dispute” under the Act. This makes sense because
       unsophisticated consumers cannot be expected to assert their rights in legally
       precise phrases. So even if there is a literal distinction between requesting
       verification of a debt and disputing a debt, we treat a request for verification
       as a dispute within the meaning of the Act.

       Thus, if a consumer wrote and sought verification, he would be disputing the
       debt for the purposes of the Act, and would be entitled to all of the same
       protections afforded under the Act as if he had written to dispute the debt.
       Unsurprisingly, plaintiffs fail to cite a single case supporting their reading of
       § 1692g(a)(4)—that requesting verification of a debt is not a dispute of the
       debt. Moreover, all four judges below interpreted the second sentence to
       mean “if you object to our allegation that you owe this debt, we'll send you
       proof that you owe it.” This interpretation is the most natural one and one an
       unsophisticated consumer would take. Accordingly, we conclude that as a
       matter of law, defendants' notices comply with § 1692g(a)(4).

Id. at 274 (internal citations omitted); see also Shand-Pistilli v. Prof'l Account Servs., Inc.,

No. 10-CV-1808, 2010 WL 2978029, at *6 (E.D. Pa. July 26, 2010) (concluding similar

language also “clearly communicates plaintiff's rights as required by section 1692g.”).



                                               6
Case 5:18-cv-00565-JSM-PRL Document 15 Filed 01/30/19 Page 7 of 8 PageID 95



       Similar to the Seventh Circuit in Gruber and the Eleventh Circuit in Caceres, this

Court concludes the language used by Klein in relation to the alleged first and third

violations would not mislead the least sophisticated consumer. Klein’s notice properly

advised Feiss it would assume that the debt was valid unless Feiss contacted Klein, and

that Feiss could request verification of the debt in writing within 30 days, which is

equivalent to disputing the debt. So the Court will grant Klein’s Motion on the first and

third alleged violations raised in the Amended Complaint.3

B. Second Alleged Violation States a Claim

       While Klein notified Feiss of his right to dispute the debt and that Klein would

assume the debt valid if Feiss did not do so, the Court concludes Feiss’s Amended

Complaint states a claim nonetheless. In the second alleged violation, Feiss complains that

Klein failed to notify Feiss of the time frame in which he could dispute the debt before

Klein could assume the debt was valid. Specifically, Klein’s notice stated, “Unless you

notify this office within 30 days thereof, this office will assume this debt is valid.”

       The Court agrees with Feiss. A jury may conclude the “thereof” is too ambiguous

to provide notice to the least sophisticated consumer about when the 30 days begins.

Because of this, the Court concludes Feiss has pleaded a claim.

       Accordingly, it is ORDERED AND ADJUDGED that:




3
  The Court does not reach Klein’s second argument that the exclusion of the precise language of
§ 1692g(a)(3)–(4) is not a violation because its notice “actually requires less action by Plaintiff to
assert his rights under the FDCPA.” (Doc. 9, ¶ 14).



                                                  7
Case 5:18-cv-00565-JSM-PRL Document 15 Filed 01/30/19 Page 8 of 8 PageID 96



      1.     Defendant Klein & Klein, LLC's Motion to Dismiss with Prejudice (Doc. 9)

             is GRANTED IN PART AND DENIED IN PART as follows:

             a. Plaintiff’s claims in the Amended Complaint that Defendant’s notice

                violated § 1692g(a)(3)–(4) by failing to notify him there had to be a

                “dispute” about the debt are DISMISSED WITH PREJUDICE.

             b. Plaintiff’s claims in the Amended Complaint that Defendant’s notice

                violated § 1692g(a)(3) by failing to notify him that Defendant could

                assume the debt valid unless Plaintiff disputed the debt within 30 days

                “after receipt of the notice” are not dismissed.

      DONE and ORDERED in Tampa, Florida, this 30th day of January, 2019.




Copies furnished to:
Counsel/Parties of Record




                                            8
